Citation Nr: 0414028	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  99-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for a 
low back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1972 to February 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO which 
denied service connection for an anxiety disorder and which 
also found that new and material evidence sufficient to 
reopen the claim of service connection for a back disability 
had not been submitted.  

Then, during the course of the appeal, in a December 2001 
rating decision, the RO denied service connection for a back 
disability.  It is apparent that the RO must have reopened 
the veteran's previously denied claim.  However, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The veteran testified at two personal hearings.  The first 
hearing was held in April 2003 before a Hearing Officer at 
the RO.  The second personal hearing was held before the 
Board sitting at the RO in November 2003.  

At both personal hearings, the veteran testified as to 
personal stressors that he experienced during service, 
including having his hands and arms burned by a gun powder 
explosion during service.  This incident has been verified 
via the veteran's service medical records.  The veteran also 
testified that he experienced flashbacks and nervousness as a 
result of his in-service stressors.  The Board finds that the 
veteran's testimony serves as an informal claim for service 
connection for PTSD, and therefore refers this issue to the 
RO for appropriate action.

The reopened claim for service connection for a back 
disorder, as well as the claim of service connection for an 
acquired psychiatric disorder are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a June 1977 rating decision, the RO denied the 
veteran's original claim for service connection for arthritis 
of the low back; the RO notified the veteran of this decision 
in June 1977, and he did not appeal it.

2.  The RO denied the veteran's application to reopen his 
claim in a rating decision dated in May 1980 on the basis 
that no new and material evidence had been submitted to 
reopen the claim; the veteran was notified of this decision, 
and he did not appeal it. 

3.  Evidence received since the May 1980 rating decision 
consists of evidence which was not previously submitted to 
agency decisionmakers; bears directly and substantially upon 
the specific matter under consideration; is not cumulative or 
redundant of evidence previously before agency 
decisionmakers; and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW
Evidence received since the May 1980 rating decision is new 
and material, and the veteran's claims for service connection 
for a low back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In the decision below, the Board has agreed 
with the RO's determination that the veteran's claim for 
service connection for a back disability should be reopened.  
As this decision is favorable to the veteran, no harm or 
prejudice to him has resulted regardless of whether the 
requirements of the VCAA have been met with respect to 
evidence needed to reopen his claim for a back disability.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In the 
remand order below, the Board has instructed the RO to ensure 
the requirements of VCAA concerning VA's duties to notify and 
assist the veteran have been satisfied with respect to the 
remanded claims.

New And Material Evidence To Reopen The Claim For Service 
Connection For A Back Disability 

Applicable Law And Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for certain diseases, such as 
arthritis, may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In order to reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For the purpose of 
assessing whether evidence constitutes new and material 
evidence to reopen a claim, the credibility of that evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992); Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) 
(the holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge, 155 F.3d 
at 1363).  However, the "benefit of the doubt doctrine", 
which requires weighing the evidence to determine whether it 
is in approximate balance as to any material issue of fact, 
does not apply to the preliminary question as to whether new 
and material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462, 464 (1994); 38 U.S.C.A. 
§ 5107(b).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended effective August 29, 2001.  
These amendments are effective only for claims received on or 
after August 29, 2001, and therefore they are not relevant in 
this case because the application to reopen the claim was 
received by the RO in January 1999.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Accordingly, the Board has used the 
former definition of new and material evidence in section 
3.156(a) in determining whether the claim may be reopened.  
38 C.F.R. § 3.156(a) (2001).

Because the veteran did not appeal the May 1980 rating 
decision, that decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002).  Thus, the Board is required under the law to 
examine the evidence submitted since the last final 
disallowance of the veteran's claim for service connection to 
determine whether that evidence constitutes new and material 
evidence.  Evans, 9 Vet. App. at 285.

Background And Analysis

The veteran had active service from December 1972 to February 
1976.  Service medical records reveal that he was first 
treated for complaints of low back pain on several occasions 
beginning in 1973.  More specifically, the service medical 
records show that the veteran was treated on several 
occasions in June 1973 for complaints of back pain.  Slight 
muscle spasm was noted on physical examination.  In August 
1973, the veteran was diagnosed with muscle spasms and sent 
to physical therapy for complaints of back pain since June.  
He was treated with ice massage.  Several examiners noted at 
this time that x-rays appeared to be negative.  There is one 
undated x-ray report among the service medical records in 
which the findings were negative.  In September 1973, the 
veteran reported that his back pain was accompanied by dizzy 
spells.  In a separate treatment record from September 1973, 
a diagnoses of syncope was noted.  Also in September 1973, 
the veteran was treated for recurrent low back pain with 
right radicular pain.  Bed rest was recommended and valium 
was prescribed.  Another September 1973 service record notes 
that the veteran was put on limited duty.  The veteran 
continued to complain of low back pain in October 1973, 
October 1974, and August 1975.  The veteran also noted low 
back pain on his December 1975 separation physical 
examination.  

The veteran was afforded a VA neurological examination in 
September 1976.  The examination was essentially negative for 
neurological deficit.  However, on post-service VA outpatient 
treatment records from May and June 1977, just over a year 
after separation from service, a diagnosis of arthritis of 
the low back was noted.  

In a June 1977 rating decision, the RO denied service 
connection for arthritis, based on a finding that arthritis 
was not shown in service and that muscle spasms noted in 
service were acute and transitory.  The veteran did not 
timely appeal that determination.  

In May 1980, the RO again denied the veteran's claim of 
service connection for a back disability, based on a 
determination that new and material sufficient to reopen the 
claim of service connection for a low back disability had not 
been presented.  

The veteran was afforded a VA examination in April 1996 
pursuant to a claim for nonservice-connected pension.  Mild 
degenerative changes of the lumbar spine were noted, but 
there was no opinion offered as to the likely etiology and/or 
onset of the arthritis.  

The veteran was afforded another VA examination in June 1998.  
Again, a diagnosis of degenerative joint disease of the 
lumbar spine was noted, but no opinion was offered as to the 
etiology and/or onset of the arthritis.  In a July 1998 VA 
examination of the peripheral nerves, a diagnosis of low back 
pain with bilateral lumbar radiculopathy was noted.

In January 1999, the veteran submitted a formal claim of 
service connection for a back disability and for a nervous 
disorder.  In a June 1999 rating decision, the RO denied 
service connection for an anxiety disorder and denied service 
connection for a back disability, finding that new and 
material evidence sufficient to reopen a claim of service 
connection for a back disability had not been presented.  The 
veteran timely appealed that determination.  

In a December 2001 rating decision, the RO apparently 
reopened the veteran's claim of service connection for a low 
back disability and denied the claim on the merits.  As such, 
the appeal continued.

The veteran was afforded a VA examination of the spine in May 
2002.  The veteran reported that he strained his back during 
service while loading ammunition.  The examiner noted that 
the veteran has had multiple traumatic events that occurred 
since he left the service.  For example, the records reflect 
that he sustained a crushing injury to the right lower 
extremity and knee which required orthopedic and vascular 
surgery and skin grafting.  At the time of the examination, 
the veteran still had metal rods in his right lower 
extremity, causing him to have a right-sided limp.  The 
examiner also noted a history of a neck injury requiring a 
cervical fusion.  The veteran had been on narcotics for 
chronic pain since 1976.  X-rays of the lumbosacral spine 
showed mild degenerative changes, degenerative disc disease 
at L5-S1.  The computerized tomography (CT) of the 
lumbosacral spine demonstrated that the spinal canal was 
adequate and that there was no spinal stenosis.  The 
diagnosis was that of (1) lumbosacral strain; (2) history of 
crush injury of right lower extremity; (3) degenerative 
changes L5-S1, mild, minimal loss of function.  The examiner 
expressed the opinion that the degenerative changes seen on 
the recent x-ray were likely due to the normal aging process 
and or trauma which had occurred since leaving the service.  
The opinion was based on the past findings of a normal 
neurological examination in September 1976 and a history of 
post-service traumatic events.  

The veteran was afforded a VA examination for the brain and 
spinal cord in June 2002.  The examiner noted the veteran's 
complaints of low back pain.  The diagnosis was that of (1) 
chronic low back pain likely due to degenerative lumbar spine 
disease; (2) status post crush injury to right leg and injury 
to right ankle with residual right lower extremity weakness 
with right foot drop; and (3) status post cervical spine 
surgery with residual chronic neck pain and both upper 
extremity pain.  The examiner expressed the opinion that the 
veteran's low back pain was likely due to lumbar spine 
degeneration, but he was unable to give any opinion about the 
VA examinations of 1976 and May 1977.  

The veteran thereafter testified at two personal hearings.  
The first hearing was held before a Hearing Officer at the RO 
in April 2003, and the second personal hearing was held 
before the Board in November 2003.  The veteran testified at 
both hearings that he has essentially been treated for the 
same low back pain since service.  

In this case, the relevant evidence added to the record since 
the RO's May 1980 decision consists primarily of the 
veteran's hearing testimony, written assertions to the RO, as 
well as medical evidence showing current symptoms, diagnoses, 
and opinions.  The Board concludes that this evidence was not 
previously submitted to agency decisionmakers; bears directly 
and substantially upon the specific matter under 
consideration; is not cumulative or redundant of evidence 
previously before agency decisionmakers; and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that evidence received since the May 1980 rating 
decision is new and material, and the veteran's claims for 
service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  
In so concluding, the Board notes that, although the evidence 
is sufficient to reopen the claim because it has raises a 
reasonable possibility that the claim may be substantiated by 
additional evidence, the case does not contain sufficient 
medical evidence at this time for the Board to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i)).  
Therefore, the Board has remanded the claim below for further 
development of the medical evidence.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened; 
to this extent only, the appeal is granted..




REMAND

A.  Low Back Disability 

VA examiners in April 1996, June 1998 and June 2002 noted 
that the veteran had a current diagnosis of arthritis of the 
spine, but they did not sufficient information or adequate 
opinions about the likelihood that osteoarthritis of the 
spine, first diagnosed on VA treatment reports in May and 
June 1977 only a few months after the one-year presumptive 
period for arthritis, may have been present in service and 
may account for the veteran's complaints of low back pain 
throughout service even though one x-ray report of the lumbar 
region, undated but referred to by physicians in 1973, was 
negative.  Therefore, the Board finds that the case does not 
contain sufficient medical evidence at this time for the 
Board to make a decision on the claim, and remand is 
warranted to obtain an additional medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(i)).  

Concerning this, the Board notes that the examiner in May 
2002 expressed the opinion that the veteran's low back pain 
was due to degenerative changes that were likely due to the 
normal aging process and or to trauma which occurred since 
leaving the service.  The examiner noted that the opinion was 
based on the past findings of a normal neurological 
examination in September 1976 as well as a history of 
traumatic post-service events.  However, the examiner did not 
address the May 1977 and June 1977 VA treatment reports 
showing arthritis of the lumbar spine.  Moreover, the June 
2002 examiner stated, without any explanation, that he was 
unable to give any opinion about either the 1976 VA 
examination or the May 1977 report.

Thus on remand, the veteran should be an afforded another VA 
examination by an examiner who can provide an opinion as to 
the likely etiology of the low back disability.  All 
pertinent treatment records should be obtained and associated 
with the claims file.  



B.  Acquired Psychiatric Disorder

The veteran essentially contends that service connection is 
warranted for a psychiatric disorder, to include anxiety, 
depression, and PTSD.  As noted in the introduction, the 
issue of service connection for PTSD has not yet been 
developed at the RO and as such, the Board does not currently 
have jurisdiction to address that matter at this time.  The 
issue of service connection for PTSD is therefore referred 
back to the RO for appropriate action.  

The veteran's service medical records show that the veteran 
complained of nervousness in service.  Also, the records 
show, on at least two occasions, that the veteran had 
complaints of back pain concurrent with dizzy spells.  

More recently, at a June 2002 VA examination for mental 
disorders, the examiner noted that a great deal of difficulty 
appeared to be related to his chronic pain.  In this regard, 
the veteran has indicated that his depression and anxiety 
became worse with increased back pain.  Another VA 
examination notes that the depression may be due to the back 
pain.  

In light of the foregoing, the Board finds that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder is intertwined with the issue of service connection 
for a low back disability.  As such, no decision can be 
reached on the claim for service connection for an acquired 
psychiatric disorder until the other issue has been resolved.

In the meantime, the RO should attempt to obtain any 
outstanding medical records pertinent to his claim of service 
connection for an acquired psychiatric disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed with regard to the issue on 
appeal.  Provide any notification and 
development action still needed.

2.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for an 
acquired psychiatric disorder, to include 
PTSD, as well as a low back disorder.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and likely etiology of 
the claimed low back disability.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the low back.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to whether the veteran's current 
disability manifested by degenerative 
changes of the lumbar spine is at least 
as likely as not incurred during service.  
The examiner should be aware that any 
subsequent post-service trauma to the low 
back does not necessarily eliminate the 
possibility of a current disability that 
was initially incurred in service.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
In this regard, the examiner should 
specifically address the likelihood that 
osteoarthritis of the spine, first 
diagnosed on VA treatment reports in May 
and June 1977 only a little more than 
one-year after the veteran's separation 
from service in February 1976, may have 
been present in service and may account 
for the veteran's complaints of low back 
pain throughout service, even though one 
x-ray report of the lumbar region, 
undated but referred to by physicians in 
1973, was negative.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.

3.  Following completion of the 
development requested above, the RO must 
review the veteran's claim of service 
connection for a back disability.  Once 
that issue is resolved, the RO must review 
the intertwined claim of service 
connection for an acquired psychiatric 
disorder, to include consideration of the 
evidence indicating that a psychiatric 
disability may be the result of the back 
disability, and undertake all additional 
development deemed appropriate.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  
Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



